780 N.W.2d 820 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony J. WILLIAMS, Defendant-Appellant.
Docket No. 139944. COA No. 292177.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the September 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand to conduct a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973), for the expansion of the record, and for the appointment of an expert forensic pathologist are DENIED.